Title: From George Washington to John Didsbury, 18 July 1771
From: Washington, George
To: Didsbury, John



Sir,
[Williamsburg] July 18th 1771.

Inclosd you have three measures by which you will please to make the following Shoes & Boots

For Geo: Washington
3 pr neat light Shoes stitch’d and bound
3 pr neat but stronger Ditto
1 pr neat & thin Boots for Summer Wear with Straps & Buckles to Ditto
1 pr Neat double Vampd Do Do Do


For Lund Washington
2 pr neat thin Shoes Stitchd and bound
4 pr neat and strong Do
1 pr neat & Strong Boots with buckles & Straps


For Jno. P. Custis
4 pr neat Pumps Stitchd & bound
2 pr dble Chand Do
4 pr neat & strong Shoes, stitchd & bound
1 pr light and thin boots with Buckskin Legs
1 pr neat Do Calf & pretty stout with buckles Straps &ca

I have sent you a fresh measure for myself because the Shoes wch I have had from you latterly were rather too small—make out the above Accts seperately—Messrs Cary & Co. will pay for the whole & it will be necessary that you distinguish the Shoes &ca by writing each person’s name on their own. I am, Sir Yr Hble Servt

Go: Washington

